Name: Commission Implementing Decision (EU) 2019/242 of 7 February 2019 amending Implementing Decision (EU) 2017/675 with regards to measures preventing the introduction into the Union of the foot-and-mouth disease virus from Algeria, Libya, Morocco and Tunisia (notified under document C(2019) 768) (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: means of agricultural production;  Africa;  organisation of transport;  environmental policy;  agricultural activity;  agricultural policy
 Date Published: 2019-02-11

 11.2.2019 EN Official Journal of the European Union L 39/16 COMMISSION IMPLEMENTING DECISION (EU) 2019/242 of 7 February 2019 amending Implementing Decision (EU) 2017/675 with regards to measures preventing the introduction into the Union of the foot-and-mouth disease virus from Algeria, Libya, Morocco and Tunisia (notified under document C(2019) 768) (Text with EEA relevance) THE EUROPEAN COMMISSION Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), and in particular Article 18(7) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (2), and in particular Article 22(6) thereof, Whereas: (1) Directive 91/496/EEC lays down the principles of veterinary checks on animals entering the European Union from third countries. Directive 97/78/EC lays down the principles of veterinary checks on products entering the Union from third countries. Both these directives provide for measures which can be adopted by the Commission, if a disease liable to present a serious threat to animal or public health manifests itself or spreads in the territory of a third country or if any other serious animal health reason so warrants. (2) Commission Implementing Decision (EU) 2017/675 (3), as amended by the Commission Implementing Decisions (EU) 2017/887 (4) and (EU) 2018/489 (5), was adopted following outbreaks of foot-and-mouth disease in Algeria and Tunisia and established protection measures at Union level which take into account the survival of the foot-and-mouth disease virus in the environment and potential transmission routes of that virus. (3) Those measures provided for appropriate cleansing and disinfection of livestock vehicles and vessels from Algeria and Tunisia entering the Union territory either directly or transiting through other countries, as this is the most appropriate way to reduce the risk of rapid virus transmission over large distances. (4) There is an unclear situation as regards foot-and-mouth disease in Libya and the initial results of laboratory diagnosis on 19 October 2018 on a suspected case appear to be positive for a SAT serotype. The typing of the serotype is still ongoing. Morocco also notified an outbreak of foot-and-mouth diseases of undetermined serotype. (5) As the presence of foot-and-mouth disease in Libya and Morocco is liable to present a serious threat to the livestock population of the Union, the same protective measures applied to Algeria and Tunisia should therefore also be applied to Libya and Morocco. (6) Similarly to measures applied with regards to Algeria and Tunisia, any livestock vehicle from Libya and Morocco should be covered by those measures even if they reach the Union territory transiting through any third country (7) In addition, Algeria and Tunisia have reported further outbreaks of foot-and-mouth disease. (8) Implementing Decision (EU) 2017/675 as amended by Implementing Decision (EU) 2018/489 applies currently until 30 June 2019. The measures provided for by this Decision should however apply for a period of time which allows for a full evaluation of the evolution of the foot-and-mouth disease in the affected areas. (9) As the foot-and-mouth disease situation in Algeria, Libya, Morocco and Tunisia still remains uncertain and a significant number of consignments of live bovine animals is exported from EU Member States to those countries, it is also appropriate to extend the measures in place. (10) Implementing Decision (EU) 2017/675 should therefore be amended accordingly. (11) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Implementing Decision (EU) 2017/675 should be amended as follows: (1) the title is replaced by the following: on measures to prevent the introduction into the Union of the foot-and-mouth disease virus from Algeria, Libya, Morocco and Tunisia; (2) in Article 2(1) and Article 3(1), the words: from Algeria and Tunisia either directly or transiting through any other third country are replaced by the words: from Algeria, Libya, Morocco and Tunisia either directly or after transiting through any other third country; (3) in Article 3(2) and Article 4, the words Algeria and Tunisia are replaced by the words Algeria, Libya, Morocco and Tunisia; (4) the date of application in Article 5 is replaced by 31 December 2019; (5) in the title of Annex I and the title of Annex II respectively the words: from Algeria and Tunisia either directly or transiting through any other third country are replaced by the the words: from Algeria, Libya, Morocco and Tunisia either directly or after transiting through any other third country. Article 2 This Decision is addressed to the Member States. Done at Brussels, 7 February 2019. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 268, 24.9.1991, p. 56. (2) OJ L 24, 30.1.1998, p. 9. (3) Commission Implementing Decision (EU) 2017/675 of 7 April 2017 on measures to prevent the introduction into the Union of the foot-and-mouth disease virus from Algeria and Tunisia (OJ L 97, 8.4.2017, p. 31). (4) Commission Implementing Decision (EU) 2017/887 of 22 May 2017 on measures to prevent the introduction into the Union of the foot-and-mouth disease virus from Tunisia and amending Implementing Decision (EU) 2017/675 (OJ L 135, 24.5.2017, p. 25). (5) Commission Implementing Decision (EU) 2018/489 of 21 March 2018 amending Decision (EU) 2017/675 on measures to prevent the introduction into the Union of the foot-and-mouth disease virus from Algeria and Tunisia (OJ L 81, 23.3.2018, p. 20).